Citation Nr: 1019961	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  05-28 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a chronic left 
wrist disability.

2.  Entitlement to service connection for a chronic cervical 
spine disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The appellant served on active duty from October 1966 to 
August 1968.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2004 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

In July 2007, the appellant testified before the undersigned 
Veteran's Law Judge (VLJ).  A copy of the transcript is 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a remand decision dated October 2007, the Board instructed 
the RO to further develop this case.  Specifically, the Board 
asked that the RO verify periods of Navy Reserve service from 
August 1968 to October 1971, and that RO request all service 
medical records from the Veteran's Reserve Service.

The record reflects that the RO sent letters requesting 
service personnel and service treatment records from the 
following sources:  Naval Reserve Personnel Command in New 
Orleans, Louisiana, in July 2008 and November 2009; Naval 
Personnel Command Center in Millington, Tennessee, in 
December 2008, and July and August 2009.  Although numerous 
letters were sent requesting the information sought, no 
response was received from the service department-even 
though the RO specifically requested a response were no 
records available.

VA's duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  In 
this case, the records sought are essentially records in 
Federal custody.  Although 38 C.F.R. § 3.159(c)(2) provides 
that VA may end efforts to obtain records from a Federal 
agency if it concludes the records sought do not exist or 
further efforts to obtain them would be futile, here, there 
is no basis for either conclusion in absence of any response 
from the service department.  There has been no affirmative 
indication that the requested records do not exist or that 
the custodian does not have them.  Rather, the service 
agencies contacted by the RO simply have not responded to the 
request for records-and the existence or availability of 
these records is unknown.  Therefore, remand for renewed 
efforts to obtain service personnel records and service 
treatment records is required in order for VA to satisfy its 
duty to assist obligations.

A remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand; where the remand orders of the Board are not complied 
with, the Board errs in failing to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Thus, remand is 
required so that VA may again request these records.

Accordingly, the case is REMANDED for the following action:

The RO should request all service 
personnel and treatment records from the 
appellant's reserve service.  All attempts 
to obtain these records should be 
documented.  The RO must procure the 
requested records or, alternatively, 
obtain a response from the service 
department that these records do not exist 
or that the custodian does not have them.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b).


